Citation Nr: 1007459	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for claimed heart 
condition, to include as secondary to right pneumonectomy due 
to cancer.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to August 
1968.  He performed active service in the Republic of 
Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the RO.  


FINDING OF FACT

The currently demonstrated coronary artery disease with 
ischemic cardiomyopathy is shown as likely as not to be 
aggravated by the service-connected residuals of the right 
pneumonectomy due to lung cancer.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by coronary artery disease and ischemic 
cardiomyopathy is proximately due to or the result of 
service-connected disability manifested by the absence of the 
right lung.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  

In addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).  


I.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

During the pendency of the Veteran's service connection 
claim, 38 C.F.R. § 3.310 was amended, effective October 10, 
2006.  The amendments to this section are not liberalizing.  
Therefore, the Board will apply the former version of the 
regulation.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


II.  Analysis

Service connection is in effect for the residuals of a right 
pneumonectomy due to cancer that was determined to be the 
result of herbicide exposure, with lung cancer diagnosed and 
right pneumonectomy performed in 1999, and service connection 
being awarded in March 2002.  

The Veteran was diagnosed with coronary disease and ischemic 
cardiomyopathy in 1998.  He had a myocardial infarction at 
that time and underwent cardiac catheterization in 1998, 1999 
and 2004.  

Although a heart murmur was noted on both the service 
entrance and separation examination reports, the coronary 
artery disease and ischemic cardiomyopathy are not shown to 
be due to any event or incident of his active service.  

Nonetheless, the Veteran has presented medical opinion 
evidence that the current heart disease is medically related 
to the service-connected right pneumonectomy due to lung 
cancer.  

A VA examination report dated in December 2006, with addendum 
dated in February 2007, reflects an opinion that the 
combination of heart and lung disease caused dyspnea 
rendering the Veteran unemployable.  Neither the report nor 
the addendum; however, fully addressed the etiology of the 
current heart disease or its relationships to the service-
connected right lung pneumonectomy.  

Nonetheless, in June 2007, the Veteran's treating 
cardiologist opined that his coronary artery disease was at 
least as likely as not related to lung disease.  The 
physician related the Veteran's history of multiple heart and 
lung problems.  He explained that the heart problems, 
coronary artery disease, remote myocardial infarction, 
coronary artery stent and re-stenosis, defibrillator 
placement due to LV dysfunction, and compensated congestive 
heart failure, combine with his lung cancer and right 
pneumonectomy to produce fairly significant dyspnea.  

Noting various factors, the treating cardiologist provided 
his clinical opinion that the Veteran's heart and lung 
disease interacted with each other.  He noted that certain 
treatments for the heart disability were hard to undertake 
because of the lung disability.  

In addition, the treating cardiologist explained that the 
cardiac condition was aggravated by the lung condition and 
vice versa.  His conclusion was that both conditions impacted 
each other and were involved in his overall disability.  

The private treatment records dated from 1998 through 
December 2006 show describe the findings of his heart disease 
and lung disability.  

While the medical evidence in this case does not directly 
address the etiology of the Veteran's coronary artery disease 
with ischemic cardiomyopathy, the opinions of record do tend 
show that the degree of functional impairment caused by the 
Veteran's serious heart disease is to some extent related to 
and impacted by the service-connected right lung 
pneumonectomy,  The Veteran's treating cardiologist described 
this as being aggravated, and the VA examiner identified the 
combination as producing an increased degree of dyspnea.  

Thus, on this record, the Board finds the evidence to be in 
relative equipoise in showing that the currently demonstrated 
coronary artery disease as likely as not is aggravated by the 
service-connected residual of the right pneumonectomy.  

In addition, the Board notes that the Veteran performed 
active duty in the Republic of Vietnam and, by law, is 
presumed to have been exposed to Agent Orange based on this 
service.  

VA in this regard has been tasked with identifying the 
various diseases that are causally linked to Agent Orange 
exposure.  While heart disease is not currently included in 
this group, the listing is subject to periodic change and 
updating on the basis of new information and study.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, secondary service connection for coronary 
heart disease and ischemic cardiomyopathy on the basis of 
aggravation is warranted. 



ORDER

Secondary service connection for coronary artery disease and 
ischemic myopathy on the basis of aggravation is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


